DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification has been checked, but not to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 10 October 2018, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 19 September 2017. It is noted, however, that applicant has not filed a certified copy of the 2017-179570 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation "the discriminator that outputs the discrimination result" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim as a plurality of discriminators are producing discrimination results.
Claims 2-5 depend upon claim 1, and thus include the aforementioned limitation(s).

Claim 6 recites the limitation "the discriminator that outputs the discrimination result" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim as a plurality of discriminators are producing discrimination results.
Claims 7 and 10-14 depend upon claim 6, and thus include the aforementioned limitation(s).

Claim 8 recites the limitation "the discriminator that outputs the discrimination result" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim as a plurality of discriminators are producing discrimination results.
Claims 9 and 15-19 depend upon claim 8, and thus include the aforementioned limitation(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neyshabur et al. (Stabilizing GAN Training with Multiple Random Projections, May 2017, pgs. 1-17).

As per claim 1, Neyshabur teaches a non-transitory computer-readable storage medium storing an improved generative adversarial network implementation program [a trained generative adversarial network (GAN) (section 1) run on a NVIDIA Titan X GPU, which includes memory for storing instructions (pg. 7, “Training Time”)] causing a computer to implement: a generation function configured to cause a generator to generate and output generated data [a generator network that is tasked with producing samples from a target distribution, given an input drawn from a known distribution and possibly additional side information (section 1, etc.)], the [a multilayer generator network that is tasked with producing samples from a target distribution, given an input drawn from a known distribution and possibly additional side information (sections 1, 2.3, etc.)]; a discrimination function configured to cause each of a plurality of discriminators to execute discrimination processing to output a discrimination result [an array of discriminators, each looking at a different projection of the data and providing a gradient output (abstract, etc.)], each of the plurality of discriminators configured to receive data to be discriminated that is based on at least one of training data or the generated data, each of the plurality of discriminators performing the discrimination processing that discriminates whether the data to be discriminated is based on the training data or the generated data, based on a function expressed by a configuration of a multilayer perceptron [an array of multilayer discriminators, each looking at a different projection of the data and providing a gradient output (abstract, section 2.3, etc.)], an update function configured to update the discriminator that outputs the discrimination result, based on the discrimination result such that the data to be discriminated is discriminated with higher accuracy [the discriminators are trained to minimize the loss of each discriminator (pgs. 5-6, “Dataset and Architectures” and “Stability”, etc.)], the update function configured to further update the generator such that a probability that the discriminator discriminates that the data to be discriminated based on the generated data is the data to be discriminated based on the training data increases [the discriminators are trained to minimize the loss of each discriminator (pgs. 5-6, “Dataset and Architectures” and “Stability”, etc.)]; and a whole update function configured to cause updates by the update function to be executed for the generator and the plurality of discriminators [the discriminators are trained to minimize the loss of each discriminator (pgs. 5-6, “Dataset and Architectures” and “Stability”, etc.) and the quality of samples generated by the generator improves continually through the training by the use of multiple discriminators (figure 2, etc.)].

As per claim 2, Neyshabur teaches wherein the data to be discriminated is the training data itself or the generated data itself [the discriminators discriminate projected versions of the image inputs (abstract, pg. 5 “Dataset and Architectures”, etc.)].

As per claim 3, Neyshabur teaches wherein a computer is caused to implement a deformation processing function and then implement the discrimination function [each discriminator performs discrimination on a projected image made with a separate filter (the deformation) utilizing a random generator (to produce the filters but kept the same during training) (pg. 5, “Dataset and Architectures”, etc.)], the deformation processing function configured to cause each of a plurality of deformation operators to perform deformation processing [each discriminator performs discrimination on a projected image made with a separate filter (the deformation) utilizing a random generator (to produce the filters but kept the same during training) (pg. 5, “Dataset and Architectures”, etc.)], each of the plurality of deformation operators performing the deformation processing on the training data or the [each discriminator performs discrimination on a projected image made with a separate filter (the deformation) utilizing a random generator (to produce the filters but kept the same during training) (pg. 5, “Dataset and Architectures”, etc.)], the deformation processing function configured to then cause each deformation operator to output training data subjected to the deformation processing or generated data subjected to the deformation processing obtained by the deformation processing, as the data to be discriminated, to the discriminator corresponding to each deformation operator [each discriminator performs discrimination on a projected image made with a separate filter (the deformation) utilizing a random generator (to produce the filters but kept the same during training) (pg. 5, “Dataset and Architectures”, etc.)].

As per claim 4, Neyshabur teaches wherein contents of the deformation processing executed by the plurality of deformation operators are different from each other [each discriminator performs discrimination on a projected image made with a separate filter (the deformation) utilizing a random generator (to produce the filters but kept the same during training) (pg. 5, “Dataset and Architectures”, etc.)].

As per claim 5, Neyshabur teaches wherein the computer is caused to implement the deformation processing function and the discrimination function in a state in which the plurality of deformation operators whose number is the same as the number of the [each discriminator performs discrimination on a projected image made with a separate filter (the deformation) utilizing a random generator (to produce the filters but kept the same during training) (pg. 5, “Dataset and Architectures”, etc.)].

As per claim 6, see the rejection of claim 1, above, wherein Neyshabur also teaches a memory and one or more processors coupled to the memory configured to perform the functions [a trained generative adversarial network (GAN) (section 1) run on a NVIDIA Titan X GPU, which includes memory for storing instructions (pg. 7, “Training Time”)].

As per claim 7, see the rejection of claim 3, above.

As per claim 8, see the rejection of claim 1, above, wherein Neyshabur also teaches updating to be executed in one or more processors of a computer [a trained generative adversarial network (GAN) (section 1) run on a NVIDIA Titan X GPU, which includes memory for storing instructions (pg. 7, “Training Time”)].

As per claim 9, see the rejection of claim 3, above.

As per claim 10, see the rejection of claim 4 above.

As per claim 11, see the rejection of claim 5, above.

As per claim 12, Neyshabur teaches wherein the one or more processors comprise one of a central processing unit or a graphics processing unit of a computer [a trained generative adversarial network (GAN) (section 1) run on a NVIDIA Titan X GPU, which includes memory for storing instructions (pg. 7, “Training Time”)].

As per claim 15, see the rejection of claim 4, above.

As per claim 16, see the rejection of claim 5, above.

As per claim 17, see the rejection of claim 12, above.

As per claim 19, see the rejection of claim 14, above.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neyshabur et al. (Stabilizing GAN Training with Multiple Random Projections, May 2017, pgs. 1-17) in view of Goodfellow et al. (Generative Adversarial Nets, June 2014, pgs. 1-9 – cited in an attached IDS)

As per claim 13, Neyshabur teaches the improved generative adversarial network implementation apparatus according to claim 6, as described above.
While Neyshabur describes the generators and discriminators it does not appear to explicitly disclose the form of the output of the discriminators, and thus does not teach wherein the probability that the discriminator discriminates is based on a value between 0 and 1, with a value closer to 1 indicating a higher probability that the data to be discriminated is based on the training data.
Goodfellow teaches wherein the probability that the discriminator discriminates is based on a value between 0 and 1, with a value closer to 1 indicating a higher probability that the data to be discriminated is based on the training data [the discriminator output is a scalar value D(x) representing the probability (percentage, i.e., 0-1) that the image came from one or the other dataset (pg. 2, section 3)].
Neyshabur and Goodfellow are analogous art, as they are within the same field of endeavor, namely generative adversarial networks.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to output a probability that the image is training or generated data by the discriminators as a scalar value, as taught by Goodfellow, for the output of the discriminators for determining the loss in the system of Neyshabur.
Because Neyshabur and Goodfellow both describe GAN systems including discriminator outputs but Neyshabur does not teach the exact form of the discriminator outputs, it would have been obvious to one of ordinary skill in the art to output a probability that the image is training or generated data by the discriminators as a scalar value, as taught by Goodfellow, for the output of the discriminators for determining the loss in the system of Neyshabur, to achieve the predictable result of providing a normalized easily read/utilized output for the discriminator.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As per claim 14, Neyshabur teaches wherein the higher accuracy is based on an accuracy of a generative model generated by the generator [the discriminators are trained to minimize the loss of each discriminator (pgs. 5-6, “Dataset and Architectures” and “Stability”, etc.) and the quality of samples generated by the generator improves continually through the training by the use of multiple discriminators (figure 2, etc.)].

As per claim 18, see the rejection of claim 13, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-19 are rejected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.